DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 3-5 of the Appeal Brief, filed 03/14/2022, with respect to the rejections made under 35 U.S.C. §103, have been fully considered and are persuasive.  The previously cited prior art fails to disclose the limitation of the pressure and suction side circumferential mate faces lying in planes (the “lying in” meaning that any two points on the mate face lie in said plane), said planes forming an angle of at least 45° relative to the central engine axis.  Therefore, the rejections made under 35 U.S.C. §103 have been withdrawn.
Allowable Subject Matter
Claims 1-4, 6, 8-10, and 13-24 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 10 and 13-24 – See previous office actions for reasons for allowance.
Claims 1-4, 6, and 8-9: As stated above, the prior art fails to disclose the limitation of the pressure and suction side circumferential mate faces lying in planes (the “lying in” meaning that any two points on the mate face lie in said plane), said planes forming an angle of at least 45° relative to the central engine axis.  Imbourg discloses a vane segment with an outer platform having circumferential mate faces and a bottom surface in a plane forming an angle with the central engine axis; however, Imbourg fails to disclose the circumferential mate faces themselves being in planes that form an angle with the central engine axis, since the mate faces do not lie in the same plane in which the bottom surface of the outer platform lies.  The prior art fails to disclose a vane arc segment as claimed in Claims 1-4, 6, and 8-9; therefore, Claims 1-4, 6, and 8-9 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745